990 So. 2d 1189 (2008)
Eladio DIEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1483.
District Court of Appeal of Florida, Third District.
September 17, 2008.
Bennett H. Brummer, Public Defender, and Colleen Brady Ward, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before CORTIÑAS and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Arizona v. Youngblood, 488 U.S. 51, 109 S. Ct. 333, 102 L. Ed. 2d 281 (1988); Guzman v. State, 868 So. 2d 498, 509 (Fla.2003).